In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00301-CV

CARLOS ALVAREZ AND JUDITH                   §    On Appeal from the 141st District Court
ALVAREZ, Appellants
                                            §    of Tarrant County (141-301157-18)

V.                                          §    February 13, 2020

DIANA O. AGYEMANG, JANET                    §    Opinion by Justice Gabriel
ACHEAMPONG, AND YAW APPIAH-
KUBI, Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s July 16, 2019 order granting default judgment. It

is ordered that the trial court’s order is affirmed in part and reversed and remanded in

part. We affirm that portion of the trial court’s order granting default judgment

regarding appellants Carlos and Judith Alvarez’s liability for the accident at issue. We

reverse the remainder of the trial court’s order, including the award of attorney’s fees,

and remand this case to the trial court for a new trial solely on the existence of a
causative nexus between the accident and Appellees’ injuries and, if one is established,

for a new trial on the amount of Appellees’ unliquidated damages.

         It is further ordered that appellees Diana O. Agyemang, Janet Acheampong,

and Yaw Appiah-Kubi shall bear the costs of this appeal, for which let execution

issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel